In denying the application for transfer and decision by this court after judgment by the district court of appeal we express no opinion upon the question of the finality or conclusiveness of the so-called "interlocutory judgment." The determination of that question was not necessary to the decision affirming the judgment appealed from. Assuming that the first judgment was not final or conclusive and that the questions discussed by counsel herein were available to the appellants upon this appeal from the later judgment, we are satisfied with the reasoning and conclusion of the district court of appeal affirming the same.